Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 14, and 15 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-20  rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0323262) in view of Hirakata et al. (US 9,912,652 -IDS) further in view of Malin et al. (US 2012/0278728)


1. Tan teaches. A method for wirelessly connecting devices through a cloud drive service performed in a wireless connection system implemented with a computer comprising:
providing a list of devices capable of remote access using a user account of the cloud drive service of a user (Paragraph 12 – a list of personal devices; Fig 3b  and paragraph 106 – teaches a analyzer in conjunction with a cloud storage service); 
connecting devices selected from the list of devices capable of remote access to the user account (Paragraph 66 – taches remote access capability); 
(Fig 12: 1237 – discloses a list of content devices) and a list of files included in the folders (Paragraph 170-174 – teaches files and folders that would be stored in those devices); and 
integrally managing files included in the connected devices (Paragraph 176-177 – teaches managing files between the connected devices);
Tan does not teach or disclose explicitly, 
wherein the integrally managing of the files comprises: interconnecting a plurality of cloud storages provided from different cloud drive service platforms and integrally managing the interconnected cloud storages; and
providing progress state information to a specific area of the devices in real-time, and
 disconnecting a first device among the connected device from the cloud device service based on the progress state information.
However, Hirakata teach, wherein the integrally managing of the files comprises: interconnecting a plurality of cloud storages provided from different cloud drive service platforms and integrally managing the interconnected cloud storages. (Col 4: lines 55-61, Col 15: lines 8-23 – teaches plurality of interconnected cloud storage for storing data seamlessly by the user);
Malin teaches, providing progress state information to a specific area of the devices in real-time (Fig 5 and 6: 410 – teaches a progress bar which teaches download progress of a file), and disconnecting a first device among the connected device from the cloud device service based on the progress state information (Paragraph 41 – teaches that once the download is complete, the media device 110 is disconnected from the server).


2. Tan teaches, The method of claim 1, wherein the integrally managing of the files comprises: 
providing a file directory of the connected devices (fig 3B – file directory 306, Paragraph 66 – teaches digital content level down to file, folder and sub-directories).

3. Tan teaches, The method of claim 2, wherein the integrally managing of the files comprises: 
in response to a first electronic device attempting to access a second electronic device among the connected devices, authorizing the first electronic device to read file directory in the second electronic device (Paragraph 12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device).


in response to a first electronic device requesting a file included in a second electronic device, receiving the requested file from the second electronic device; and downloading the requested file to a local drive of the first electronic device by transmitting the requested file received from the second electronic device to the first electronic device (Paragraph 12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device)

5. Tan and Hirakata teaches, The method of claim 4, wherein the integrally managing of the files comprises: 
uploading a file selected from the directories of the connected devices to a network drive configured with the user account, and wherein the network drive configured with the user account is configured to interconnect the plurality of cloud storages on at least one server used by the user, and integrally manage the interconnected cloud storages (Paragraphs 10-12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device via utilization of TESS system, Tan; in combination with, Col 15: lines 8-23 – teaches plurality of interconnected cloud storage for storing data seamlessly by the user, Hirakata)

6. Tan teaches, The method of claim 5, wherein the integrally managing of the files comprises: 
(Paragraphs 10-12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device via utilization of TESS system)

7. Tan teaches, The method of claim 5, wherein the integrally managing of the files comprises: 
in response to receiving a request to upload the requested file from the first electronic device, downloading the requested file to the network drive from the first electronic device among the connected devices, downloading the requested file from the first electronic device through the network drive, and transmitting the downloaded file to the local drive of the first electronic device (Paragraphs 10-12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device via utilization of TESS system).

8. Tan teaches, The method of claim 3, wherein the integrally managing comprises:
providing progress state of instructions requested from the first electronic device or the second electronic device (Paragraph 133-134 – teaches the analyzer maintain, maintaining a timer, which is activated during engagement of the stored digital content and maintains detailed digital content engagement status).

9. Tan teaches, The method of claim 1, wherein the connecting of the devices comprises:
connecting one device (Paragraph 12 – teaches connecting a device);
releasing mapping with the one device connected to the user account; and deleting the mapping on the list of devices capable of remote access (Fig 11 – teaches the TESS secured storage containing a refresh button, which would teach the storages destinations that can be selected and refreshed; indicating that any devices that the system is not connected to would be released from the mapping and deleted from the system)

10. Tan teaches, The method of claim 1, wherein the connecting of the devices comprises: 
providing a file and folder list of the connected devices to be accessible according to connection state of the connected devices  (Fig 11 and paragraphs 10 and 12 – teaches and discloses providing file and folders from the connected device, according to the connection state)

12. Tan teaches, The method of claim 5, wherein the integrally managing comprises:
 providing an editing function of folders or files in the connected devices and an editing function of folders or files stored in the cloud storages through the network drive configured on the user account (Paragraph 182 – teaches edit function of the file/folder to be moved to other locations)


	authorizing access to a physical drive included in the connected devices (Fig 11 – 1145, 1150, 1155 – user owned physical drives; Paragraph 12 –authorizing access to their personal devices).


Claim 10 is similar to claim 1 hence rejected similarly.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0323262), Hirakata et al. (US 9,912,652 -IDS) and Malin et al. (US 2012/0278728) in view of Mendez et al. (US 2004/0117310)

All the limitations of claim 1 are taught above.
11. Tan/Hirakata/Malin does not teach or disclose, classifying files stored in the connected devices into predetermined types; and providing a list of the classified files.
However, Mendez teach, classifying files stored in the connected devices into predetermined types; and providing a list of the classified files (Paragraph 16 – categorizing the data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Tan’s invention to categorize data as taught by Mendez, because both Tan and Mendez are in the same field of endeavor of remote device access and therefore would be obvious to combine to further teach data synchronization based on categorization of data.

Claims 14-20 are similar to claims 1-13 hence rejected similarly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159